Citation Nr: 0119296	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  95-37 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1995 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Manchester, New Hampshire.

During the pendency of the appeal, the rating for PTSD was 
increased from 30 to 50 percent, effective September 23, 
1994.  A veteran is generally be presumed to be seeking the 
maximum benefit allowed by law; thus, it follows that the 
instant claim remains in controversy insofar as less than the 
maximum available benefit has been awarded a and the veteran 
has not withdrawn his appeal.  AB v. Brown, 6 Vet. App. 35 
(1993); see also 38 C.F.R. § 20.204 (2000).


FINDING OF FACT

The veteran's present clinical picture is one where severe, 
current symptom manifestations have been attributed to co-
existing, nonservice-connected dementia and not PTSD, and 
that diagnosed dementia overrides the historical diagnosis of 
PTSD.  



CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.7, 4.14, 
4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 4.14, 
4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In a December 1992 rating decision, service connection for 
PTSD was established and a 30 percent evaluation was assigned 
on the basis of a December 1992 VA examination report 
containing a diagnosis of chronic PTSD.

The veteran's claim for increase was received in April 1994.  
In support of that claim, he submitted VA outpatient 
treatment records dated from October 1992 to June 1994; those 
records are negative for any psychiatric treatment.  

During a VA examination dated in August 1994, the veteran 
complained of hyperarousal that he felt had worsened 
significantly in the past year.  He gave a history of 
employment as a stone mason, working full time in that 
profession until about 1989 secondary to physical and 
psychiatric symptoms.  He noted that he a decline in his 
physical health with the onset of chest pain and worsening 
arthritic pain that seemed to trigger his anxiety and 
irritability, and vice versa.  In addition, he and his spouse 
noted the onset of short-term memory impairment of unclear 
etiology in the past two years.  The veteran was frequently 
flooded with traumatic memories which he was unable to keep 
from intruding and experienced physiological arousal 
including increased heart rate, chest pain and irritable 
bowel symptoms, all of which in turn increased his 
frustration and sense of loss of control and sometimes led to 
crying spells.  He reported intermittent dysphoria with 
fleeting passive suicidal ideation, without current 
depression.  

In terms of PTSD symptoms, the veteran reported that he was 
still plagued by nightmares of his combat experiences and 
recurrent and intrusive distressing memories of the events, 
which he was unable to repress.  In addition, he experienced 
intense physiological distress at exposure to events that 
symbolize or resemble trauma.  He unsuccessfully tried to 
avoid thoughts or feelings associated with the trauma.  He 
also tried to avoid triggers including war movies, fireworks, 
loud noises and people coming up on him from behind.  He also 
reported having feelings of detachment and estrangement from 
others.  He also had persistent symptoms of increased 
arousal, including difficulty falling asleep and staying 
asleep, irritability, and verbal anger outbursts although no 
physical outbursts in the last few years.  He also had 
profound difficulty concentrating, hypervigilance, 
exaggerated startle response and physiologic reactivity upon 
triggers.  

On examination the veteran was well groomed with good eye 
contact, slightly increased psychomotor activity with 
fidgeting.  Speech was voluminous, but not pressured.  His 
mood was anxious.  His affect was wide range though 
appropriate to content.  Thoughts were organized without 
evidence of thought disorder and no suicidal or homicidal 
ideation, hallucinations or delusions.  The veteran was able 
to do full mini-mental status exam testing secondary to 
illiteracy.  He was oriented to time, but was unable to name 
the place except for the state.  He was able to copy figures 
and follow commands but had difficulty repeating three 
objects initially and also got zero out of three on five-
minute recall, showing significant cognitive impairment.  The 
veteran seemed capable of managing his financial affairs with 
the assistance of his spouse.  The examiner concluded that 
the veteran had significant PTSD symptomatology, perhaps 
worsened by declining health.  Neuropsychologic testing and 
an organic work-up for memory and cognitive function were 
suggested.  The Global Assessment of Functioning (GAF) Score 
was 70.

VA outpatient treatment records dated from March 1994 to 
February 1995 primarily show treatment for multiple disorders 
not currently at issue.  Of significance is an entry dated in 
September 1994 that shows the results of Minnesota 
Multiphasic Personality Inventory testing.  The results 
suggested depression, anxiety, and both social and vocational 
impairment.  The results also showed longstanding psychologic 
maladjustment in the areas of alienation from others, 
distrust, poor impulse control and defensiveness.  The 
veteran had difficulty following instructions and memory 
problems were also noted.  The veteran spoke of his Korean 
combat and traumatic experiences, consequent maladjustment, 
dreams and reenactments.  The examiner concluded the veteran 
appeared to suffered from longstanding PTSD, that his 
effective relationships with people were impaired and that he 
was unemployable.  The diagnosis was severe PTSD and 
dysthymia.

Private treatment records dated from December 1993 to January 
1995 show that in November 1994 the veteran was seen for 
follow-up of his PTSD and although he was noted to be 
somewhat anxious, he appeared to be doing much better.  

Also of record are VA outpatient treatment records dated from 
July 1994 to February 1996.  An entry dated in September 1995 
shows the veteran's spouse noted the veteran had problems 
with memory and that he had been "living in past a lot" 
recently.  The veteran was unaware of this.  The clinical 
impression was evaluation for PTSD; rule out major depressive 
episode; and rule out dementia.  In January 1996 the veteran 
had some improvement in PTSD symptoms after a change in 
medications.  

The veteran presented testimony at an RO hearing in February 
1996.  He stated that he had symptoms of jumpiness, trouble 
with memory, occasional anxiety attacks, problems getting 
along with some people, frequent recollections of Korean War 
experiences, trouble sleeping and avoidance of war movies and 
other reminders of his combat experiences, frequent dreams, a 
limited social life and episodes of depression.  

Submitted at the hearing was a statement from the veteran's 
spouse providing an account of the veteran's more recent 
symptoms and behaviors and medical treatment.  She described 
his current level of daily functioning and the state of their 
marital relationship and the veteran's relationship with his 
son.  

Also of record is a letter from a VA physician received by 
the RO in February 1996, which noted that on evaluation in 
the latter part of 1995 the veteran's spouse noticed a 
decline in the veteran's memory over the past year.  The 
veteran was increasingly preoccupied with the war, talking a 
great deal about his brother, who was killed just before the 
veteran enlisted, and about other traumatic war experiences.  
PTSD symptoms included distressing, intrusive recollections 
and nightmares about his war experiences, flashbacks, social 
isolation and avoidance of reminders of the traumas.  The 
veteran had lost interest in some activities and admitted to 
irritability, difficulty tolerating noise, avoidance of 
crowds, poor concentration and hyperstartle reaction.  

The veteran also reported a number of depressive symptoms.  
Though cognitively intact, the veteran had considerable 
difficulty with memory-related questions during the 
evaluation.  He was unable to recall any of three objects at 
three minutes, and could recall only two former presidents.  
He gave the year as 1999 and could not give the month, 
although he correctly stated the season to be fall.  Through 
the mental status testing he protested that he was anxious 
and "couldn't do it."  The clinical assessment was PTSD, 
chronic with significant functional impairment resulting; 
major depressive episode vs. dysthymia and generalized 
anxiety.  The examiner that noted the veteran's recent 
decline in memory may be due to depression-related 
pseudodementia, medication effect, early Alzheimer's or some 
combination of the above.  

In a March 1996 rating decision the evaluation was increased 
to 50 percent, effective September 23, 1994.  

In a lay statement received in January 1997, the veteran's 
spouse noted that the veteran was "very lackadaisical", 
slept a lot and that his memory continued to fail him.  

VA outpatient treatment records dated from February 1996 to 
January 1997 show continued treatment of the veteran for 
psychiatric symptoms, primarily irritability and anger 
outbursts associated with dementia.

The veteran was examined by VA in January 1997 to determine 
whether he suffered from dementia, and if so, the cause.  
Since his last examination in 1994, the veteran reported an 
increase in anxiety symptoms.  The veteran's spouse also 
noted a direct correlation to the veteran's anxiety and his 
physical suffering.  Currently, he was losing control of his 
bowels and bladder whenever he became anxious.  The symptoms 
had become so distressing and embarrassing that the veteran 
rarely left home, severely impairing his ability to socialize 
or seek gainful employment.  The examiner referred to the 
September 1994 psychologic testing, which indicated severe 
PTSD, and also referred to the December 1995 letter from the 
veteran's VA physician.  

In January 1997, cognitive testing revealed considerable 
deficits.  The veteran knew the day of the week, but could 
not get the date, month or year.  He could name the 
examination facility as a hospital but could give neither its 
proper name, nor the town or state in which it was located.  
He was unable to recall two out of three things after 
approximately two minutes of distraction.  When presented 
with three-step tasks, the veteran could only perform two of 
the steps.  He had some difficulty copying intersecting 
pentagrams and was unable to copy a three dimensional figure.  
He also had problems copying rapidly alternating hand 
movements.  The veteran's spouse noted that he was sleeping 
more during the day, but did not note any sleep disturbance.  
She also noted the veteran had suffered a drastic decrease in 
his memory over the past two years.  She reported that on the 
rare occasions they leave the house, they do so together and 
that she must accompany the veteran whenever he drives as he 
becomes confused with directions.  The veteran often asks 
whether his mother is still living, even though she died in 
1968 and sometimes forgets his granddaughters' names as well 
as his own.  

As for PTSD symptoms the veteran reported disturbing 
nightmares and recurrent intrusive distressing recollections 
upon exposure to stimuli which symbolize aspects of his 
combat trauma.  The veteran also had persistent avoidance of 
stimuli associated with the trauma.  He reported feelings of 
detachment and estrangement from others resulting in social 
isolation.  His spouse confirmed that she and the veteran 
spend all their time together remaining in the house.  He 
remained hypervigilant and irritable and had an exaggerated 
startle response which recently had resulted in him becoming 
incontinent of urine and stool.  The examiner noted the 
veteran had a history of hypertension and heart disease and 
declined angioplasty raising the possibility of multi-infarct 
dementia.  On evaluation the veteran demonstrated problems 
with long and short-term memory.  He also demonstrated 
impairment in abstract thinking.  The veteran's eye contact 
was good, but he appeared anxious throughout the interview.  
His speech was normal in rate and volume but had a "testy" 
tone at times.  Thought processes were logical and coherent 
although he often repeated questions that were previously 
answered.  Thought content revealed no evidence of psychosis 
or suicidal ideation.  The veteran tried to cover his 
cognitive memory deficits by referring to his spouse for his 
clues.  The veteran's mood was described as "alright" and 
his affect appeared anxious and at times angry.  

The examiner concluded the veteran continued to exhibit 
symptoms of PTSD by having recurrent distressing dreams of 
the event, persistent avoidance, irritability, difficulty 
with concentrating, hypervigilance and an exaggerated startle 
response.  In addition, the veteran also presents with 
symptoms consistent with dementia, with long and short-term 
memory, personality change, constructional difficulty and 
problems with alternating hand movements.  The veteran's 
medical history suggested that an organic factor could be 
judged to be etiologically related to the disturbance.  
Specifically history of hypertension and coronary artery 
disease point toward the diagnosis of multi-infarct dementia.  
A primary diagnosis of degenerative dementia of the 
Alzheimer's type could not be ruled out.  The GAF score was 
65.

A VA discharge summary dated in August 1997 shows the veteran 
was hospitalized in August 1997 with significant dementia and 
associated behavioral problems, PTSD and major depressive 
episodes.  The veteran presented on the day of admission for 
respite while his spouse underwent surgery.  His attitude was 
generally pleasant but quickly became irritable with 
questioning.  Eye contact was fair and speech was normal rate 
and tone, but mildly increased volume.  Thought processes 
were logical but tangential at times.  Thought content was 
notable for wanting to leave and be with his wife, concrete.  
Psychomotor activity was agitated and insight and judgment 
were both poor.  The veteran was admitted to the psychiatric 
unit for safety and stabilization.  While on the unit he 
continued to be somewhat paranoid.  During his stay the 
veteran's spouse decided that hospitalization would be an 
appropriate time for placing him in an extended care 
facility.  A possible permanent placement with the Tilton 
Veterans home's Alzheimer's unit was considered.  The GAF 
score was 25; the best past year GAF was stated to be 35.  

In September 1997, the veteran was hospitalized at a VA 
facility with symptoms of disorientation to person, place and 
time, severe paranoia and persecutory ideation.  He had no 
memory and was a poor history with reference to his 
condition.  The primary diagnoses at discharge were dementia 
of the Alzheimer's type, early onset, severe and PTSD by 
history.  The current GAF score was 35, with a past year GAF 
of 30.

A statement from the veteran's VA treating physician dated in 
October 1997 noted that while the veteran had deteriorated 
markedly in the past 6-to-12 months, it was not due to an 
exacerbation of his PTSD, but rather due to significant 
worsening of his dementia.  He has had no hospitalization for 
PTSD but was previously hospitalized to provide containment 
while his wife underwent surgery, as there was no one able to 
care for him at home, and he could not safely function on his 
own.  The examiner concluded that the veteran's current 
condition was not related to a worsening of his PTSD.  

A discharge summary from Speare Memorial Hospital dated in 
January 1991 shows the veteran was admitted for a fall and 
increasing confusion with secondary diagnoses including 
Alzheimer's type dementia with probable progression.  PTSD 
was noted by history only.

VA outpatient treatment records dated from August 1997 to 
September 1999 primarily show treatment for symptoms 
associated with dementia.  An interim report from a VA 
physician indicated that since 1997 the veteran had been 
transferred to several medical facilities when his family 
could no longer care for him.  Most recently he had been 
transferred from a nursing home because he had become 
increasingly more assaultive and unmanageable.  He carried 
diagnoses of dementia and PTSD by history.  

On VA examination in May 2000 the examiner noted the veteran 
had primary diagnoses of dementia of the Alzheimer's type, 
severe and PTSD by history.  On examination the veteran was 
unable to communicate his thoughts.  He appeared to respond 
to verbal stimuli with mumbling, which was unintelligible 
with inappropriate behavior consisting of moving his legs 
constantly.  The veteran was required to be in a geriatric 
chair and restricted due to harm to self.  He was unable to 
walk or stand and was at a higher risk for fall and harm to 
self.  He was unable to maintain minimal personal hygiene.  
He was disoriented in time, place and person with memory 
loss.  The veteran was unable to perform the most minimal 
test of memory.  He was unable to give the date, name 
presidents, do calculations or communicate at all.  His 
obsessive and ritualistic behaviors consisted in moving his 
legs up and down constantly.  He did not show normal speech 
and did not show any panic type of symptoms.   He had a 
blunted effect and difficulties with activities of daily 
living.  

In an addendum dated in December 2000 the examiner noted that 
it was very hard to give an opinion on the symptoms of PTSD.  
The examiner noted the veteran was unable to talk and for all 
practical purposes was mute.  No information could be 
obtained to evaluate his present symptoms of PTSD.  On 
evaluation the veteran's status remained unchanged from the 
previous evaluation in May 2000.  The examiner noted the 
veteran's symptoms of PTSD were 100 percent overshadowed by 
the manifestation of dementia simply because he was unable to 
communicate any thoughts.  It was hard to differentiate if 
there was any disturbance from his previous PTSD symptoms.  
The veteran's present condition of dementia, Alzheimer's 
disease severe type had impaired all cognitive functions.  

In response to several questions posed by the Board on remand 
the examiner stated that he had no way to express an opinion 
as to the overall degree of disability resulting from the 
veteran's service-connected PTSD simply because his 
coexisting non-service connected dementia has become the main 
symptomatology of the veteran, overriding all others.  
Although the veteran has a history of PTSD, which still 
stands based on his records, his present clinical picture is 
one of severe dementia and not of PTSD symptoms.  For similar 
reasons it was impossible to provide a GAF score solely for 
PTSD because the veteran was 100 percent totally disabled 
with total social and industrial impairment due to dementia.  
His PTSD symptomatology could not be disassociated from the 
dementia.  


VCAA

The veteran is seeking an increased disability rating for his 
service-connected PTSD.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat 2096 
(2000).  This law revises the VA Secretary's duties to assist 
in the development of veterans' claims, and includes new 
notification provisions.  

Although the RO did not re-adjudicate the veteran's claim 
subsequent to the enactment of VCAA, the veteran was provided 
VA psychiatric examinations May 2000 and December 2000, the 
RO associated all identified medical evidence with the claims 
file, and, the veteran was afforded the opportunity to 
provide argument in support of his claim.  The RO further 
advised him of the laws and regulations governing his 
increased rating claim, and informed him of the evidence 
considered in the adjudication of that claim.  There is no 
indication in the record that there is any additional 
evidence that has not been associated with the claims file.  
Accordingly, the veteran is not prejudiced by appellate 
review absent RO re-adjudication subsequent to the enactment 
of the VCAA.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in VA' s Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2000); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

During the pendency of the veteran's appeal, the criteria for 
evaluating psychiatric disorders was revised, effective 
November 7, 1996.  Hence, he is entitled to application of 
the version of the law most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  As reflected in 
the November 1996 supplemental statement of the case, the RO 
has considered the veteran's claim under both the former and 
revised applicable schedular criteria, and applied the more 
favorable result.  The Board will do likewise.

PTSD, as evaluated under Diagnostic Code 9411 in effect prior 
to November 7, 1996, is assigned 50 percent evaluation is 
warranted where the ability to establish or maintain 
effective or favorable relationships is considerably 
impaired, and because of the psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
A 70 percent disability rating is warranted for severe 
impairment in the ability to establish and maintain effective 
or favorable relationships with people and psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; the veteran has totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (1996).

Under the new General Rating Formula for Mental Disorders, a 
50 percent disability evaluation is appropriate for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  38 
C.F.R. § 4.130, Code 9411 (2000).


Also, the Board notes that the GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

The veteran's disability picture in this case is complicated 
by dementia that apparently had its onset in the mid-1990s.  
The more severe psychiatric symptoms reported in recent years 
such as disorientation, lack of hygiene, an inability to 
perform the activities of daily living and memory impairment 
have been attributed to dementia rather than to the veteran's 
service-connected PTSD.  

However, the Board has considered the symptom presentation 
before the dementia became the predominate feature in the 
veteran's disability.  The evidence reflects the veteran was 
then described as having combat nightmares, recurrent and 
intrusive distressing memories, feelings of detachment and 
estrangement from others, increased arousal, sleeplessness, 
irritability, verbal anger outbursts, poor concentration, 
hypervigilance, exaggerated startle response and physiologic 
reactivity upon triggers.  The veteran was then essentially 
oriented, and his thoughts were relatively organized.

The Board notes that although psychologic testing in 
September 1994 showed severe PTSD, the veteran's GAF score on 
VA examination, just one month prior, was 70.  A GAF of 70 is 
consistent with some mild symptoms or some difficulty in 
social, occupation or school functioning, but indicates the 
person is generally functioning well and maintains some 
meaningful interpersonal relationships.  See Carpenter, 
supra.  The veteran was assigned a subsequent GAF score of 65 
in 1997, again indicative of no more than mild symptoms.  The 
Board gives more weight to two, comprehensive VA examinations 
over several years' time than to one report of psychologic 
testing, particularly where the symptoms noted were 
consistent.  The Board further notes that during the above 
time period the veteran continued to live with his spouse and 
to maintain other relationships.

In sum, such evidence does not show severe impairment due to 
PTSD and is notable for the absence of any obsessional 
rituals; illogical, obscure, or irrelevant speech; near-
continuous panic or depression; spatial disorientation; 
neglect of personal appearance or inability to engage in 
relationships or perform activities of daily living due to 
PTSD.  Such findings support assignment of no more than a 50 
percent rating for PTSD under the criteria in effect either 
prior or subsequent to November 7, 1996.

The more recent medical evidence indicates that the veteran's 
symptoms of memory impairment, as well as his recent 
impairment in judgment and insight and his disorientation, 
are attributable to dementia and, as such, cannot be 
considered in rating his service-connected PTSD.  See 
38 C.F.R. § 4.14.

On VA examination in December 2000 the examiner indicated 
that it was very hard to give an opinion on the symptoms of 
PTSD simply because the veteran had deteriorated from the 
brain and psychiatric point of view.  The veteran was unable 
to talk at that time so no information could be obtained to 
evaluate his present symptoms of PTSD.  The examiner noted 
the veteran's symptoms of PTSD were 100 percent overshadowed 
by the manifestation of dementia.  The veteran's present 
condition of dementia had impaired all cognitive functions.  
It was hard to differentiate if there was any disturbance 
from his previous PTSD symptoms.  The examination evidence 
shows that veteran's co-existing non-service connected 
dementia has become the main symptomatology of the veteran, 
overriding all others.

The December 2000 examiner concluded that although the 
veteran has a history of PTSD, which still stands based on 
his records, his present clinical picture is one of severe 
dementia and not of PTSD.  For similar reasons it was 
impossible to provide a GAF score solely for PTSD because the 
veteran was 100 percent totally disabled with total social 
and industrial impairment due to dementia.

The Board finds that the symptoms of PTSD manifested before 
the dementia became predominate were such as to approximate 
no more than the criteria for a 50 percent rating.  Upon 
careful consideration of the relevant evidence in this case, 
the Board finds that the veteran's service-connected PTSD, is 
not currently manifested by the symptomatology required for 
an evaluation of 70 percent.  The medical evidence shows that 
his mental status is significantly affected by dementia due 
to early Alzheimer's disease, which is a nonservice-connected 
disability.  The evidence does not establish symptom 
manifestations attributable to PTSD that warrant assignment 
of more than a 50 percent rating.

In making its determination, the Board has considered the 
testimony offered by the veteran and his spouse.  Such 
testimony is considered credible in the description of the 
veteran's current symptoms and the belief that service-
connected PTSD is more disabling than currently rated.  
However, the competent evidence in this case does not provide 
a basis for favorable action on the veteran's claim.  
Accordingly, the Board does not find that the evidence shows 
greater impairment than is recognized by a 50 percent rating.

The overall disability picture does not more nearly 
approximate the 70 percent criteria such as to warrant an 
increased rating, and it does not approach the symptomatology 
required for a 100 percent evaluation.  38 C.F.R. § 4.7.  
Neither criteria for rating mental disorder are more 
beneficial to the veteran.  The preponderance of the evidence 
is against assignment of a disability rating in excess of 50 
percent for PTSD, regardless of which criteria are used.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  VCAA, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


ORDER

An increased evaluation for PTSD is denied.



		
	J. M. Daley
	Acting Member, Board of Veterans' Appeals

 

